DETAILED ACTION
Status of claims
This action is in response to the application filed on 4/13/2018. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: item 410, cited in paragraph 0035, describes a noun, candidate architectures and candidate RNN architectures, which is inconsistent with the item 410 in Fig. 4 which describes a verb, a step of generate candidate architectures. Appropriated correction is required.   

The disclosure is objected to because of the following informalities: item 420, cited in paragraph 0036 and 0037, describes a noun, candidate architectures ranking module, which is inconsistent with the item 420 in Fig. 4 which describes a verb, a step of rank candidate architectures. Appropriated correction is required.   

The disclosure is objected to because of the following informalities: item 430, cited in paragraph 0037, describes a noun, the most promising candidate architectures, which is inconsistent with the item 430 in Fig. 4 which describes a verb, a step of evaluate candidate architectures. Appropriated correction is required.   

The disclosure is objected to because of the following informalities: item 440, cited in paragraph 0037, describes a noun, the candidate architecture evaluation module, which is inconsistent with the item 440 in Fig. 4 which describes a verb, a step of providing feedback based on result of evaluation. Appropriated correction is required. 

The disclosure is objected to because of the following informalities: item 110, cited in paragraph 0014, 0016 – 0018 and 0037 is used inconsistently to describe different item. Appropriated correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5 – 6, 10 – 12, 14 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, Evolving Neural Networks through Augmenting Topologies, Evolutionary Computation, ECJ Vol. Iss. 2, Jun, 2002, in view of Mitra, Neural Models for Information Retrieval, arVix, 5/3/2017.

Regarding Claim 1, Stanley teaches: A method comprising:
generating a plurality of candidate recurrent neural network (RNN) architectures, wherein each candidate RNN architecture is represented using a domain specific language (DSL), wherein the DSL supports a plurality of operators, wherein the representation of a particular candidate RNN architecture comprises one or more operators of the DSL (Stanley, fig. 2, where generate recurrent neural network using the notations [DSL] of node and connect [operator])
for each of the plurality of candidate RNN architectures, performing: providing an encoding of the candidate RNN architecture (Stanley, sec. 2. 1, para. 1, where encoding neural network with efficient genetic representation) as input to determine a score for the candidate RNN architecture, the score representing a performance of the candidate RNN architecture for a given particular type of task (Stanley, sec. 3. 4, ln. 6, where evaluate usefulness [performance] through fitness evaluation [score])
executing to generate a score indicating the performance of the candidate RNN architecture (Stanley, sec. 3.4, ln. 6 – 7 where fitness evaluation);
selecting a candidate RNN architecture based on the scores of each of the plurality of candidate RNN architectures (Stanley, sec. 3.4, ln. 6 – 7 where only those structure found to be useful survive)
compiling the selected candidate architecture to generate code representing a target RNN and executing the code representing the target RNN (Stanley, tbl. 1, where candidate architectures are generated and executed).
Stanley did not teach:
an architecture ranking neural network
Mitra teach: 
an architecture ranking neural network (Mitra, sec. 2.6, para. 1, ln. 1 – 2, where learning model is trained to map feature vector to a real-valued score; sec. 2.6, para. 3, ln. 1, where learning model including neural network)
Stanley and Mitra both teach method for ranking features and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley’s teaching of evolutionary neural network topology with Mitra’s teaching of ranking using neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve breakthrough performance (Mitra, sec. 1, para. 1, ln. 8).

Regarding Claim 2, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra further teach: 
wherein generating the plurality of candidate RNN architectures comprises: providing an encoding of a partial RNN architecture as input to an architecture generator neural network configured to evaluate nodes for adding to the partial RNN architecture (Mitra, fig. 4, where system evaluate doc [node] to the query text [encoded partial RNN architecture])
and selecting a node for adding to the partial RNN architecture based on a result of the architecture generator neural network (Mitra, sec. 2.4, para. 1, ln. 6, top-k results are selected);
and adding the selected node to the partial RNN architecture (Stanley, Fig. 3, Add node to the architecture).

Regarding Claim 3, depending on Claim 2, Stanley in view of Mitra teach the method of Claim 2. Stanley in view of Mitra further teach: 
wherein the architecture generator neural network is trained using a training dataset comprising tuples, each tuple comprising a sample partial RNN architecture and a score value associated with a candidate node for adding to the sample partial RNN architecture (Mitra, tbl. 1, where ground truth [target in the training data] including relevance [score] of document [candidate node] for query [partial RNN]).

Regarding Claim 5, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra further teach: 
wherein the architecture ranking neural network is a recurrent neural network (Mitra, sec. 6.2, para. 2, ln. 1 where recurrent architecture is popular architecture in IR).

Regarding Claim 6, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra further teach: 
wherein the architecture ranking neural network is trained using a training dataset comprising tuples, each tuple comprising a sample RNN architecture and a score value indicating a performance of the sample RNN architecture (Mitra, sec. 2.6, para. 1, ln. 5 where model is trained with query-document pair [RNN architecture] and score).

Regarding Claim 10 – 12 and 14 – 15, Claim 10 – 12 and 14 – 15 are the non-transitory computer readable storage medium claim corresponding to Claim 1 – 3 and 5 – 6. Stanley in view of Mitra further teach: 
A non-transitory computer readable storage medium storing instructions (Stanley, sec. 2.1.4, para. 1, ln. 2 – 3, where genomes are programs written in a specialized language which in the computer environment are stored in the computer readable storage medium)
Claim 10 – 12 and 14 – 15 are rejected with the same reason as Claim 1 – 3 and 5 – 6. 

Regarding Claim 16 – 18, Claim 16 – 18 are the computer system claim corresponding to Claim 1 – 3. Stanley in view of Mitra further teach: 
 A computer system comprising: one or more computer processors; and a non-transitory computer readable storage medium comprising computer executable code that when executed by the one or more processors causes the one or more processors to perform operations (Stanley, sec. 2.1.4, para. 1, ln. 1 – 3, where the system with programs written in a specialized language which in the computer environment are stored in the computer readable storage medium)
Claim 16 – 18 are rejected with the same reason as Claim 1 – 3.

Regarding Claim 20, Claim 20 is the non-transitory computer readable storage medium claim corresponding to Claim 5. Claim 20 is rejected with the same reason as Claim 5. 

Claim 4, 7 – 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, Evolving Neural Networks through Augmenting Topologies, Evolutionary Computation, ECJ Vol. Iss. 2, Jun, 2002, in view of Mitra, Neural Models for Information Retrieval, arVix, 5/3/2017 further in view of Khan, Evolution of Optimal ANNs for Non-Linear Control Problems using Cartesian Genetic Programming, IEEE Congress on Evolutionary Computation (Page(s): 1-8), 2010.

Regarding Claim 4, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra did not explicitly teach: 
wherein compiling the candidate architecture to generate a target RNN comprises: generating code for initializing nodes of the target RNN; and generating code representing a forward call corresponding to the node.
Khan explicitly teach:
wherein compiling the candidate architecture to generate a target RNN comprises: generating code for initializing nodes of the target RNN; and generating code representing a forward call corresponding to the node (Khan, Fig. 3 & Fig. 4, the target RNN is generated starting from the left upper code of input nodes I1 and I2, move forward to the right lower code of following nodes).
Stanley (in view of Mitra) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Mitra)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 7, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra did not explicitly teach: 
wherein the DSL comprises one or more unary operators, wherein a unary operator represents an activation function comprising one of a linear operator specifying a weight and a bias value, a sigmoid operator, a tanh operator, or a ReLU operator representing a rectified linear unit. 
Khan explicitly teach:
wherein the DSL comprises one or more unary operators, wherein a unary operator represents an activation function comprising one of a linear operator specifying a weight and a bias value, a sigmoid operator, a tanh operator, or a ReLU operator representing a rectified linear unit (Khan, fig. 2a, where CGPANN include descriptor of weight and activation function of Tanh and Sigmoid).
Stanley (in view of Mitra) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Mitra)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 8, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra did not explicitly teach: 
wherein the DSL comprises one or more binary operators, wherein a binary operator comprises one of an addition operator, a multiplication operator, a subtraction operator, or a division operator. 
Khan explicitly teach:
wherein the DSL comprises one or more binary operators, wherein a binary operator comprises one of an addition operator, a multiplication operator, a subtraction operator, or a division operator (Khan, fig. 2a, where CGPANN include descriptor of multiplication).
Stanley (in view of Mitra) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Mitra)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 9, depending on Claim 1, Stanley in view of Mitra teach the method of Claim 1. Stanley in view of Mitra did not explicitly teach: 
wherein the DSL comprises one or more tertiary operators, wherein a tertiary operator represents a gate3 operator performing a weighted summation based on two inputs, wherein the weight is represented by a third input. 
Khan explicitly teach:
wherein the DSL comprises one or more tertiary operators, wherein a tertiary operator represents a gate3 operator performing a weighted summation based on two inputs, wherein the weight is represented by a third input (Khan, fig. 2a, where CGPANN include descriptor of weighted summation).
Stanley (in view of Mitra) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Mitra)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 13, Claim 13 is the non-transitory computer readable storage medium claim corresponding to Claim 4. Claim 13 is rejected with the same reason as Claim 4. 

Regarding Claim 19, Claim 19 is the computer system claim corresponding to Claim 4. Claim 19 is rejected with the same reason as Claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122